Citation Nr: 0110835	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  99-12 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied entitlement to service 
connection for bilateral carpal tunnel syndrome.

In January 2001, a videoconference hearing was held before a 
Member of the Board.  The undersigned Member was designated 
by the Chairman of the Board to conduct such a hearing.  A 
transcript of the hearing testimony has been associated with 
the claims file.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  Specifically, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), among other things, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  Due to this change in the 
law, a remand is required in this case for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Specifically, at his January 2001 hearing, the veteran 
testified that he received treatment at the VAMC in Little 
Rock, Arkansas, beginning in 1975.  Despite two attempts by 
the RO to obtain these records, they have not been associated 
with the claims file, and the reason why is not clear.  
Additionally, the veteran indicated that he also received 
treatment from Dr. W. R. Keadle, although it is unclear when 
this treatment occurred.  While the RO made an attempt to 
obtain these records, no response was obtained from Dr. 
Keadle's office, and the Board believes that another attempt 
is warranted.  In the alternative, the appellant should be 
notified that the records were not obtained, and he should 
have an opportunity to obtain those records.  The veteran 
also testified that he received treatment from Dr. Davis in 
Mount Ida, Arkansas in 1994.  These records are not currently 
associated with the claims folder.

Moreover, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Additionally, while the case is undergoing development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  There will be 
opportunity given to identify and submit those records.

Finally, the Board concludes that it would be helpful in 
adjudicating this appeal to obtain an opinion regarding 
whether the veteran's bilateral carpal tunnel syndrome 
developed during service.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  As such, while 
this matter is in remand status, the claims file should be 
referred to the Director of the appropriate/convenient VA 
Medical Center to obtain such an opinion.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for bilateral 
carpal tunnel syndrome, not already 
associated with the claims file.  
Specifically, after securing the 
necessary release, the RO should obtain 
medical records, including any medical 
records from the Little Rock VAMC, dating 
back to 1975 and to the extent not on 
file; any medical records from Dr. Keadle 
in Hot Springs, Arkansas; and any 1994 
medical records from Dr. Davis in Mount 
Ida, Arkansas.  The veteran's assistance 
in obtaining pertinent records should be 
solicited as needed.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The veteran's claims file should be 
referred to the Director of an 
appropriate/convenient VA Medical Center 
for review.  That physician, or one 
designated by the Director, is requested 
to review the veteran's claims file and 
all medical records contained therein.  
After reviewing the records, the examiner 
is requested to express an opinion as to 
the following questions concerning the 
veteran's bilateral carpal tunnel 
syndrome:

(a)  What is the apparent/likely etiology 
of the veteran's bilateral carpal tunnel 
syndrome, if present?  

(b)  The examiner is requested to 
specifically address the relationship, if 
any, between the veteran's in-service 
complaints and his current disorder.

(c)  Does the record establish that the 
veteran's currently diagnosed bilateral 
carpal tunnel syndrome, at least as 
likely as not was incurred in or 
aggravated by military service?  In 
responding to this question, the examiner 
should indicate the degree to which the 
opinion is based upon the objective 
findings of record as opposed to the 
history provided by the veteran.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If an examination 
is determined necessary to answer the 
questions, appropriate steps should be 
undertaken to schedule such examination.  
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner. 

4.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, this issue should be 
readjudicated by the RO.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





